Title: To George Washington from Turpin Holroyd, 3 June 1789
From: Holroyd, Turpin
To: Washington, George



New York June 3d 1789

The Memorial of Turpin Holroyd of the City of New York mariner.
Humbly sheweth—
That your Memorialist understanding a new arrangement will shortly take place for the Customs of the United States

is induced to this his humble request of solliciting a Birth as Tide waiter or any other Capacity your Excellency may deem Expedient.
Your Memorialist at the first Commencement of the late Revolution with Great Britain Embark’d in the maritime line the Major Part of which was in the Service of the United States and near the Conclusion in the Employ of the State of So. Carolina during which Period your Memorialist Encounter’d a multiplicity of Difficulties—arrising from the frequent times of his being Captured by the Enemy, which he can Certify by unquestionable Proof.
Your Memorialist with humble Submission to your Excellency trusts that the Prayer of his Memorial may be Consider’d and Plant him in such a Line, as may seem fit—which his Breast will ever retain with marks of Gratitude and the End or accomplishment of it will enable him to Procure a Subsistence for an Extensive family &ca. And your memorialist will Ever Pray

Turpin Holroyd

